Name: Commission Regulation (EC) No 999/96 of 4 June 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector in respect of the processing premium
 Type: Regulation
 Subject Matter: agri-foodstuffs;  cooperation policy;  animal product;  agricultural structures and production
 Date Published: nan

 No L 134/8 EN Official Journal of the European Communities 5. 6 . 96 COMMISSION REGULATION (EC) No 999196 of 4 June 1996 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector in respect of the processing premium HAS ADOPTED THIS REGULATION: Article 1 Article 49 (3) of Regulation (EEC) No 3886/92 is hereby replaced by the following: '3 . Where it is found that the animals presented for processing do not correspond to those referred to in paragraph 1 , the premium shall be paid for the number of eligible animals presented less the number of ineligible animals presented.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 894/96 (2), and in particular Article 4 (i) (4) thereof, Whereas application of the processing premium intro ­ duced by Article 4(i) of Regulation (EEC) No 805/68, pursuant to Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1 850/95 (4), may result in unfair treatment as regards the penalties applicable where the number of animals for which an application is made does not tally with the number of eligible animals presented for processing; whereas Article 49 of Regulation (EEC) No 3886/92 should therefore be amended; Whereas, in order to avoid economic repercussions for the operators concerned, the measure should apply from the actual date of application of the processing premium; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 20 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6 . 1968 , p. 24. b) OJ No L 125, 23. 5 . 1996, p. 1 . (3) OJ No L 391 , 31 . 12. 1992, p. 20. (&lt;) OJ No L 177, 28 . 7 . 1995, p. 45.